     Case 2:92-cr-80236-RHC ECF No. 744, PageID.7543 Filed 12/16/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                    Case No. 92-80236


FELIX WALLS,

               Defendant.
                                                 /

      ORDER DENYING DEFENDANT’S MOTION FOR REDUCTION/MODIFICATION

         On June 2, 2020, the court entered an Amended Judgment which reduced

Defendant Felix Walls’s term of imprisonment to time served. The court did not modify

the length of Defendant’s term of supervised release. Now before the court is

Defendant’s “Motion for Reduction/Modification,” in which he seeks a reduction of his

term of supervised release. Defendant contends that the Amended Judgment is

unconstitutional, that he was imprisoned four years beyond an alleged agreement with

the Government, and further alleges that his imprisonment led to a family member’s loss

of limbs and fingers. As the Government points out in its response, Defendant’s motion

is unfounded in both fact and law. The court will deny the motion.

         Defendant’s central argument appears to be that he entered into some kind of

agreement with the Government to be released four years ago. The court has

recognized no such agreement and previous attempts to rely on any alleged agreement

have been rejected. (ECF No. 725.) Instead, the court granted Defendant

compassionate release. (ECF No. 736.) In so doing, the court reduced his term of
 Case 2:92-cr-80236-RHC ECF No. 744, PageID.7544 Filed 12/16/20 Page 2 of 3




imprisonment to time-served, but specifically did not reduce his term of supervised

release. Rather than appeal the amended judgment, Defendant brought the instant

motion, purportedly relying on Federal Rule of Civil Procedure 60. Rule 60, however, is

a civil rule which is inapplicable here. United States v. Paradise, 2014 WL 12859854

(6th Cir. July 30, 2014). Nor does Defendant identify any “arithmetical, technical, or

other clear error” which would allow correction of a judgment under Federal Rule of

Criminal Procedure 35. There is simply no authority offered requiring the relief

Defendant requests. The court remains unpersuaded the term of supervised release

should be adjusted.

       As to the remaining factual allegations regarding the health of Defendant’s family

member, they are not relevant to any inquiry that is before the court. It is unfortunate--

and, frankly, bizarre--that Defendant attributes his family member’s tragic loss to the

Government, particularly after the Government has aided in seeking his compassionate

release. However, the allegations do not relate to any legal inquiry before the court. As

Defendant has failed to articulate any legitimate basis to modify the terms of his

supervised release,

       IT IS ORDERED that Defendant’s “Motion for Reduction/Modification” (ECF No.

738) is DENIED.




                                           s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE

Dated: December 16, 2020
   Case 2:92-cr-80236-RHC ECF No. 744, PageID.7545 Filed 12/16/20 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 16, 2020, by electronic and/or ordinary mail.


                                                                      S/Lisa Wagner
                                                                     Case Manager and Deputy Clerk
                                                                     (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\92-80236.WALLS.ModificationJudgment2020.docx
